Cross motion by respondent Judges of the Albany County Court granted, without costs, and petition dated October 27, 1977, dismissed. Absent an order permitting service in a manner other than that provided for by CPLR 403 (subd [c]), service of the notice of petition and petition by mail upon respondents was insufficient to *925confer jurisdiction over them (Matter of Harlem Riv. Consumers’ Coop, v State Tax Comm., 44 AD2d 738, affd 37 NY2d 877). Were we to reach the merits of the petition, we would dismiss it as insufficient on the ground that petitioner has failed to demonstrate the deprivation of any constitutional or statutory rights. Mahoney, P. J., Sweeney, Kane, Main and Larkin, JJ., concur.